DETAILED ACTION
This Corrected Notice of Allowability corrects a typographical error in the previous Office Action, dated 6/20/2022. The examiner's amendment incorrectly listed claim 10 as dependent upon claim 10 instead of claim 21. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Braegger on 6/08/2022.
The application has been amended as follows: 
To claim 5, line 2: change "the plurality of regions A" to --the region A--
To claim 6, line 2: change "the plurality of regions A" to --the region A--
To claim 7, line 2: change "the plurality of regions A" to --the region A--
Cancel claim 9.
To claim 10, line 1: change "according claim 9" to --according to claim 21--
To claim 11, line 3: change "the plurality of regions A" to --the region A--
To claim 12, line 3: change "the plurality of regions A" to --the region A--
	To claim 24, lines 1-2: change "wherein the plurality of regions A include three rows of regions" to  --wherein the region A comprises a plurality of regions A including three rows of regions--
To claim 25, line 2: change "the plurality of regions A" to --the region A--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 21, the prior art of record fails to further teach or suggest the resin coating stack comprising a lowermost adhesive layer, an intermediate urethane resin layer, and a surface silicon resin layer. As to claim 22, the prior art of record fails to further teach or suggest the resin coating stack comprising individual layers formed of different materials, a dynamic friction coefficient of a surface of the region A coated with the resin coating as 0.5 to less, and a thickness of the resin coating in a range from 20um to 300um. Applicant's arguments, see pages 6-7, regarding the rejection under 35 U.S.C. 112 are persuasive and the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749